UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-6994 MEXCO ENERGY CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-0627918 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 214 West Texas Avenue, Suite 1101 Midland, Texas (Address of principal executive offices) (Zip code) (432) 682-1119 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] The number of shares outstanding of the registrant’s common stock, par value $.50 per share, as of November 12, 2013 was 2,036,866. MEXCO ENERGY CORPORATION Table of Contents Page PART I.FINANCIAL INFORMATION Item 1. Consolidated Balance Sheets as of September 30, 2013 (Unaudited) and March 31, 2013 3 Consolidated Statements of Operations (Unaudited) for the three months and six months ended September 30, 2013 and September 30, 2012 4 Consolidated Statement of Changes in Stockholders’ Equity (Unaudited)for the period endingSeptember 30, 2013 5 Consolidated Statements of Cash Flows (Unaudited) for the six months ended September 30, 2013 and September 30, 2012 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II.OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 CERTIFICATIONS Page 2 Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS September 30, March 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Accumulated depreciation, depletion and amortization ) ) Property and equipment, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Derivative instruments - Total current liabilities Long-term debt Asset retirement obligations Derivative instruments – long term - Deferred income tax liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,102,866 shares issued and 2,036,866 shares outstanding as of September 30, 2013 and March 31, 2013, respectively Additional paid-in capital Retained earnings Treasury stock, at cost (66,000 shares) ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. Page 3 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended September 30 September 30 Operating revenue: Oil and gas $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion, and amortization General and administrative Total operating expenses Operating profit (loss) ) ) Other income (expenses): Interest income - Interest expense ) Loss on derivative instruments ) - ) - Net other expense ) Earnings (loss) before provision for income taxes ) ) Income tax benefit: Current - Deferred ) Net income (loss) $ ) Earnings (loss) per common share: Basic $ ) Diluted $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. Page 4 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) Common Stock Par Value Treasury Stock Additional Paid-In Capital Retained Earnings Total Stockholders’ Equity Balance at March 31, 2013 $ $ ) $ $ $ Net income - - - Stock based compensation - - - Balance at June 30, 2013 $ $ ) $ $ $ Net income - - - Stock based compensation - - - Balance at September 30, 2013 $ $ ) $ $ $ SHARE ACTIVITY Common stock shares, issued: Balance at March 31, 2013 Issued - Balance at June 30, 2013 Issued - Balance at Sept. 30, 2013 Common stock shares, held in treasury: Balance at March 31, 2013 ) Acquisitions - Balance at June 30, 2013 ) Acquisitions - Balance at Sept. 30, 2013 ) Common stock shares, outstanding at September 30, 2013 The accompanying notes are an integral part of the consolidated financial statements. Page 5 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended September 30, (Unaudited) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Deferred income taxbenefit ) ) Stock-based compensation Depreciation, depletion and amortization Accretion of asset retirement obligations Change in fair value of derivative instruments - Other ) - Changes in assets and liabilities: Increase in accounts receivable ) ) Increase in prepaid expenses ) ) Decrease in non-current assets - Increase in accounts payable and accrued expenses Net cash provided by operating activities Cash flows from investing activities: Additions to oil and gas properties ) ) Additions to other property and equipment ) ) Settlement of derivatives ) - Proceeds from sale of oil and gas properties and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Reduction of long-term debt ) ) Proceeds from long-term debt - Net cash (used in) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Income taxes paid - - Non-cash investing and financing activities: Asset retirement obligations $ $ The accompanying notes are an integral part of the consolidated financial statements. Page 6 MEXCO ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Nature of Operations Mexco Energy Corporation (a Colorado corporation) and its wholly owned subsidiaries, Forman Energy Corporation (a New York corporation), Southwest Texas Disposal Corporation (a Texas corporation) and TBO Oil & Gas, LLC (a Texas limited liability company) (collectively, the “Company”) are engaged in the exploration, development and production of natural gas, crude oil, condensate and natural gas liquids (“NGLs”).Most of the Company’s oil and gas interests are centered in West Texas; however, the Company owns producing properties and undeveloped acreage in twelve states.Although most of the Company’s oil and gas interests are operated by others, the Company operates several properties in which it owns an interest. 2.Basis of Presentation and Significant Accounting Policies Principles of Consolidation.The consolidated financial statements include the accounts of Mexco Energy Corporation and its wholly owned subsidiaries.All significant intercompany balances and transactions associated with the consolidated operations have been eliminated. Estimates and Assumptions.In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make informed judgments, estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements and affect the reported amounts of revenues and expenses during the reporting period.In addition, significant estimates are used in determining year end proved oil and gas reserves.Although management believes its estimates and assumptions are reasonable, actual results may differ materially from those estimates.The estimate of the Company’s oil and natural gas reserves, which is used to compute depreciation, depletion, amortization and impairment of oil and gas properties, is the most significant of the estimates and assumptions that affect these reported results. Interim Financial Statements.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the financial position of the Company as of September 30, 2013, and the results of its operations and cash flows for the interim periods ended September 30, 2013 and 2012.The financial statements as of September 30, 2013 and for the three and six month periods ended September 30, 2013 and 2012 are unaudited.The consolidated balance sheet as of March 31, 2013 was derived from the audited balance sheet filed in the Company’s 2013 annual report on Form 10-K filed with the Securities and Exchange Commission (“SEC”).The results of operations for the periods presented are not necessarily indicative of the results to be expected for a full year.The accounting policies followed by the Company are set forth in more detail in Note 2 of the “Notes to Consolidated Financial Statements” in the Form 10-K.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the SEC.However, the disclosures herein are adequate to make the information presented not misleading.It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Form 10-K. Derivatives.The Company is required to recognize its derivative instruments on the consolidated balance sheets as assets or liabilities at fair value with such amounts classified as current or long-term based on their anticipated settlement dates. The accounting for the changes in fair value of a derivative depends on the intended use of the derivative and resulting designation. The Company has not designated its derivative instruments as hedges for accounting purposes and, as a result, marks its derivative instruments to fair value and recognizes the realized and unrealized change in fair value on derivative instruments in the consolidated statements of operations. Page 7 Fair Value of Financial Instruments.The Company’s financial instruments consist of cash and cash equivalents, receivables, payables, derivatives and long term debt. The carrying amount of cash and cash equivalents, receivables and payables approximates fair value because of the short-term nature of the instruments. The fair value of the revolving credit facility approximates its carrying value based on the borrowing rates currently available to the Company for bank loans with similar terms and maturities. Derivatives are recorded at fair value (see the Company’s Note 5 on Fair Value Measurements). Gas Balancing.Gas imbalances are accounted for under the sales method whereby revenues are recognized based on production sold.A liability is recorded when the Company’s excess takes of natural gas volumes exceeds the Company’s estimated remaining recoverable reserves (over produced).No receivables are recorded for those wells where the Company has taken less than its ownership share of gas production (under produced).The Company does not have any significant gas imbalances as of September 30, 2013 and March 31, 2013. 3.Asset Retirement Obligations The Company’s asset retirement obligations (“ARO”) relate to the plugging of wells, the removal of facilities and equipment, and site restoration on oil and gas properties.The fair value of a liability for an ARO is recorded in the period in which it is incurred, discounted to its present value using the credit adjusted risk-free interest rate, and a corresponding amount capitalized by increasing the carrying amount of the related long-lived asset.The liability is accreted each period, and the capitalized cost is depreciated over the useful life of the related asset. The following table provides a rollforward of the AROs for the first six months of fiscal 2014: Carrying amount of asset retirement obligations as of April 1, 2013 $ Liabilities incurred Liabilities settled ) Accretion expense Carrying amount of asset retirement obligations as of September 30, 2013 Less: Current portion Non-Current asset retirement obligation $ The ARO is included in the Consolidated Balance Sheets with the current portion being included in the accounts payable and other accrued expenses. 4.Stock-based Compensation The Company recognized compensation expense of $42,866 and $41,029 in general and administrative expense in the Consolidated Statements of Operations for the three months ended September 30, 2013 and 2012, respectively.Compensation expense recognized for the six months ended September 30, 2013 and 2012 was$82,238 and $84,808, respectively.The total cost related to non-vested awards not yet recognized at September30, 2013 totals approximately $195,653 which is expected to be recognized over a weighted average of 2.64 years. The fair value of each stock option is estimated on the date of grant using the Binomial valuation model.Expected volatilities are based on historical volatility of the Company’s stock over the expected term of 84 months for employees and 96 months for directors and other factors.We use historical data to estimate option exercise and employee termination within the valuation model.The expected term of options granted is derived from the output of the option valuation model and represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant.As the Company has never declared dividends, no dividend yield is used in the calculation.Actual value realized, if any, is dependent on the future performance of the Company’s common stock and overall stock market conditions.There is no assurance the value realized by an optionee will be at or near the value estimated by the Binomial model. Included in the following table is a summary of the grant-date fair value of stock options granted and the related assumptions used in the Binomial models for stock options granted during the six months ended September 30, 2013 and 2012.All such amounts represent the weighted average amounts. Page 8 Six Months Ended September 30 Grant-date fair value $ - Volatility factor % - Dividend yield - - Risk-free interest rate % - Expected term (in years) 7 - The following table is a summary of activity of stock options for the six months ended September 30, 2013: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contract Life in Years Aggregate Intrinsic Value Outstanding at March 31, 2013 $ $
